Filed 7/10/14 P. v. Blount CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C072742

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F07200)

         v.

REGINALD BLOUNT,

                   Defendant and Appellant.




         A jury found defendant Reginald Blount guilty of assault with a deadly weapon
and misdemeanor vandalism. The jury sustained two prior conviction allegations and the
trial court found the priors were serious felonies and strikes. The trial court sentenced
defendant to 35 years to life. On appeal, defendant contends the trial court erroneously
admitted prior uncharged misconduct evidence and he is entitled to additional conduct
credits. We shall affirm.




                                                             1
                                         FACTS
        On October 18, 2011, Avery Blount (Blount) was living with defendant (his
father), his son, mother, and brother. When he came home that day, there was an outdoor
barbecue for his birthday. Among the attendees were his cousins David Beckhorn,
Richard Harris, and Michael Plunkett.
        Defendant arrived at the party later in the evening. He was angry and drunk and
started arguing with a neighbor named Chin. Defendant yelled at Chin and threatened to
“beat his ass.” He temporarily left the party; when he returned, defendant continued to
yell profanity at Chin. Blount told defendant to stop swearing, but defendant ignored
him. Defendant got upset with Blount for taking sides and not allowing him to fight
Chin.
        Defendant went into Blount’s house several times, returning outside “yelling and
cursing and throwing a bike in the middle of the street.” Defendant also threatened
Harris and swore at him. Blount and his cousins went in his house with defendant and
tried to calm him down, but were unsuccessful. After Blount and his cousins walked
outside and said, “we quit,” defendant came outside, ready to fight Blount.
        Defendant told Blount he owed him for the last time.1 He put up his hands like he
was going to fight Blount and then lunged at him. Beckhorn tried to stop the attack by




1       Testifying, Blount explained this was a reference to a fight he had with defendant
in 2007 when Blount was 16 or 17 and Blount’s mother had kicked defendant out of the
home. After being thrown out, defendant kicked through a window, banged on a door,
and entered the home. Defendant took Blount’s mother into the living room, argued with
her, said he was going to hurt her, and then lunged at her. Blount took a bread knife from
the dishwasher and hit defendant in the head. Defendant threw several punches at
Blount, striking Blount about six times, and also threw a Crock-Pot and carpet cleaner at
him. The confrontation ended when the police arrived. Defendant was convicted of
criminal threats as a result of the incident.



                                            2
grabbing defendant’s hands; defendant responded by choking Beckhorn. The two fell
and Beckhorn struck his head on a television stand.
       After Blount pulled defendant off Beckhorn, defendant pushed out a window and
unsuccessfully tried to jump through it. Plunkett said he was calling 911, which further
enraged defendant. As Blount, Harris, and Plunkett started to leave through the front
door, defendant grabbed a golf club and hit Beckhorn. Beckhorn grabbed another golf
club and tried to deflect the attack. Defendant then chased them out of the house as he
was swinging the golf club. Defendant ran into the garage and smashed out car
windshields, including the one in Beckhorn’s car.
       Neighbor Deanne Teel called 911 at 9:32 p.m. She reported an argument, two
loud cracks, and a man wielding a weapon with several other people trying to calm him
down. A deputy arrived and encountered defendant, who was pacing, waving his arms
around, and smelled of alcohol. Beckhorn was holding a bloody rag to his head.
Defendant was arrested after a brief investigation.
       Defendant told a deputy he was angry at a neighbor and challenged him to a fight.
The neighbor refused and defendant went home. Blount and his cousins then confronted
defendant about his behavior. Beckhorn pushed him several times, so defendant “took
[him] down.” Blount and Beckhorn started punching defendant and pushed him into a
window. Defendant first said no one had a golf club, but later claimed Beckhorn hit him
with a golf club. He denied having a golf club or smashing the windshield to Beckhorn’s
car, claiming he only defended himself from their attacks.
                                      DISCUSSION
                                             I
                             Uncharged Misconduct Evidence
       Defendant contends the trial court erroneously admitted defendant’s 2007 incident
with Blount and Blount’s mother as prior uncharged misconduct evidence. We agree but
find the error to be harmless.

                                             3
       The prosecution moved in limine to admit the prior incident to show motive and
rebut self-defense. Defendant objected, claiming any inference of motive was
speculative and the five-year span between the charged and uncharged offenses meant the
prior incident was not relevant to any claim of self-defense. At the in limine hearing,
defendant also claimed the prior incident was inadmissible pursuant to Evidence Code
section 352.
       The trial court ruled that the 2007 incident was admissible to show motive
provided the prosecution establishes a proper foundation for the evidence. After Blount
testified that defendant told him, “he owes me for the last time,” the prosecution elicited
Blount’s testimony describing the 2007 incident.2 At the next break, the prosecutor
asked the court for a ruling on his request to admit the fact of defendant’s conviction for
criminal threats resulting from the 2007 incident. Defendant raised an Evidence Code
section 352 objection. The trial court initially deferred ruling on the motion and later
admitted the prior conviction over defendant’s objection.
       California law prohibits the introduction of evidence of uncharged acts to prove a
defendant’s disposition or propensity to commit the crime charged. (Evid. Code, § 1101,
subd. (a); People v. Guerrero (1976) 16 Cal.3d 719, 724.) However, “[n]othing in this
section prohibits the admission of evidence that a person committed a crime, civil wrong,
or other act when relevant to prove some fact (such as motive . . .) other than his or her
disposition to commit such an act.” (Evid. Code, § 1101, subd. (b).)
       “To be relevant, an uncharged offense must tend logically, naturally and by
reasonable inference to prove the issue(s) on which it is offered.” (People v. Robbins
(1988) 45 Cal.3d 867, 879.) The trial court may admit such evidence in its discretion
after weighing its probative value against its prejudicial effect. (People v. Daniels (1991)




2      See footnote 1, ante.

                                             4
52 Cal.3d 815, 856.) Consequently, a trial court’s ruling admitting prior instances of
misconduct is reviewed for abuse of discretion. (People v. Cole (2004) 33 Cal.4th 1158,
1195.)
         Defendant claims the nexus between defendant’s comment to Blount that he owed
him for the “last time” and the 2007 incident was speculative. According to defendant,
“ ‘[l]ast time’ could mean a myriad of incidents over the day, let alone the preceding five
years.” He argues that Blount’s interpretation of defendant’s statement is irrelevant, as it
reflects Blount’s state of mind rather than defendant’s. Defendant further argues that the
prior incident was not relevant, as the prosecutor argued to the jury that defendant was
“ ‘spoiling for a fight’ with anyone,” and did not include the prior incident “when
describing his theory of [defendant]’s motive on the day of the incident.”
         The admissibility of other crimes evidence to prove motive depends on three
principal factors: “ ‘(1) the materiality of the fact sought to be proved or disproved;
(2) the tendency of the uncharged crime to prove or disprove the material fact; and (3) the
existence of any rule or policy requiring the exclusion of relevant evidence.’ ” (People v.
Robbins, supra, 45 Cal.3d at p. 879.)
         As the prosecutor argued at trial, defendant was spoiling to fight that day.
Defendant’s initial challenge to fight Chin, his threats to Harris, his attack on his son
Blount, and his eventual assault against Beckhorn shows that he was willing to fight
anyone that day. In this context, defendant’s motive to attack Blount is not material to
prove the charged offenses, the assault against Beckhorn, and the vandalism on his
vehicle. Since the prior uncharged misconduct was not even marginally relevant to the
charge at issue, the trial court erred in admitting it.
         Erroneously admitting evidence of prior uncharged misconduct is not prejudicial
per se. We must determine whether the error was harmless under the standard of People
v. Watson (1956) 46 Cal.2d 818 and People v. Carter (2005) 36 Cal.4th 1114, 1151,
1152.

                                                5
       The evidence of defendant’s guilt was overwhelming. Multiple eyewitnesses gave
essentially consistent testimony painting defendant as someone ready to fight anyone. He
eventually attacked Beckhorn with a golf club and then damaged Beckhorn’s car with the
same golf club. These accounts were corroborated by the deputy’s testimony that
Beckhorn was holding a bloody rag to his head and that defendant was agitated and
intoxicated. The neighbor’s 911 call reporting an argument, two loud cracks, and a man
wielding a weapon with several other people trying to calm him down is further
confirmation of the eyewitness accounts of defendant’s felonious assault.
       In light of the compelling evidence of guilt, we conclude it is not reasonably
probable defendant would have received a more favorable result at trial if the prior
uncharged misconduct had not been admitted and the error was therefore harmless.
                                             II
                                          Credits
       Defendant contends the trial court erroneously limited his presentence conduct
credits to 15 percent of time served. The People concede the point.
       The trial court initially awarded defendant 488 days’ presentence credits
consisting of 424 days of custody credits and 64 days of conduct credits. Following the
conclusion of briefing in this appeal, the trial court amended the award of conduct credits
to 424 after finding defendant’s assault conviction was not a violent felony. This moots
defendant’s contention.3




3       Notwithstanding the trial court’s admirable decision to correct the error without
prompting, judicial economy is better served if defendant’s appellate counsel informs the
trial court of the error before filing a brief raising a contention regarding presentence
credits.

                                             6
                                  DISPOSITION
     The judgment is affirmed.



                                                ROBIE   , J.



We concur:



     BLEASE             , Acting P. J.



     DUARTE             , J.




                                         7